DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed April 11, 2022 has been entered.
Claims 1 – 4, 6, 9 – 10, 13, 15 – 17 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6, 9 – 10, 13, 15 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkins (US 2013/0019836).
Regarding Claims 1, 9 – 10, 13, 15 - 17:
Wilkins teaches an engine (10) comprising: two shells, each one comprising a plurality of cylinders (14) and a plurality of toothed tracks (30), a plurality of pistons (16), wherein each of the plurality of pistons is configured to move inside one of the plurality of cylinders; wherein each piston comprises four toothed tracks (37) and plural wheels (80); a plurality of arrays of toothed rollers (24), each array of toothed rollers configured to roll between and mesh with one of the toothed tracks of one of the pistons and one of the toothed tracks of the shells (Fig 19A); a cam (82), named power-cam, comprising plural tracks (the groove profile of 82, paragraph 0117 – 0119), wherein the cam is configured to drive all the pistons, via the plural wheels of the pistons and the plural tracks of the cam, each of the plural wheels of any of the pistons only contact one of the plural tracks of the cam and to force the piston's motion along a specific piston-top motion curve (Figs 2, 19A, 24 – 34); a plurality of cylinder heads (Examiner takes Official Notice that cylinder heads are inherent in such engines); a valve timing mechanism (Examiner takes Official Notice that valve timing mechanisms are inherent in such engines); a fuel supplying system and an ignition system (Examiner takes Official Notice that fuel injectors and ignitions are inherent in such engines).
	Regarding Claim 2:	
Wilkins teaches the work cycle of the engine completes five separate working processes during one revolution or less of the cam, and one single thermodynamic cycle, wherein the five separate working processes comprise an intake stroke, a compression stroke, a combustion period, an expansion stroke, and an exhaust stroke (paragraph 0067, four stroke engine).
	Regarding Claim 3:
Wilkins teaches shaft hole to mount and rotate the cam; and holes for installation (Fig 19A).
	Regarding Claim 4:
Wilkins teaches the cylinders are set in pairs and each pair of the cylinders are at the same axial line, such that the two pistons inside the cylinder pair are configured to perform precisely reverse motion to each other (paragraph 0067 describes various arrangements of cylinders, such as rotary).
	Regarding Claim 6:
Wilkins teaches the cam tracks are designed and manufactured according to a piston-top motion curve (Fig 19A), such that each working process has a different duration and/or each stroke has a different length, and the cam tracks can be optimized segment by segment (Figs 24 – 34).
	
Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive. 
On Pages 4 and 5 of the Remarks, the Applicant argues that Wilkins teaches a different specific curve that the piston motion takes. The Examiner points out that simply referencing the curve based on Drawings provided does not entail the specific curve that is claimed. Rather, the Examiner views the term and claim language with a broad but reasonable interpretation and that such interpretation in light of the applicant’s drawings and specification, would entail various curves that the piston motion can take. Wilkins, as identified in the rejection above, teaches such a curve.
On Page 5 of the Remarks, the Applicant argues that Wilkins does not teach a combustion period. The Examiner disagrees and maintains the rejection because paragraph 0068 of Wilkins teaches a combustion event in the various forms sequential firing orders for four stroke engines.
In the ensuing responses to the dependent claim rejections, the Applicant points out differences between the invention and that of Wilkins. However, none of these differences are supported by the claim language, as they fail to positive recite these key differences (e.g. whether the engine is a barrel type or opposed piston, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747